DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claims 1-4,6-7,9-10,12-13,15-16, and 18 are allowed over prior art of record. The following is an examiner's statement of reasons for allowance:
Regarding claim 1-4,6-7, 9-10 and 12, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  a circuit board comprising a board thickness between two surfaces of the circuit board; an encapsulating resin coating at least two surfaces of the circuit board, the encapsulating resin comprising a resin thickness; and one or more recesses comprising a depth, the one or more recesses formed into the resin thickness of the encapsulating resin, the depth located in the board thickness; wherein the one or more recesses further comprise a second depth and the second depth is located above the circuit board " in combination with the remaining limitations of the claim 1. 
Regarding claim 13,15-16 and 18, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  one or more recesses comprising a depth, the one or more recesses formed into the resin thickness of the encapsulating resin, the depth located in the board thickness and a perimeter of at least one of the one or more recesses at least partially located within a perimeter of one of the two largest planar surfaces of the circuit board; wherein the one or more recesses comprise a second depth and the second depth is located above the circuit board " in combination with the remaining limitations of the claim 13. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 
	  

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848